DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Drawings
The previous objection to the drawings for failing to show structural features of Claims 1, 17, & 18 is hereby withdrawn in view of applicant’s replacement drawings received on 12/02/2021.  These drawings are approved.

Specification
The examiner hereby withdraws the previous objection and approves applicant’s new title filed 12/02/2021 of: OLED DISPLAY APPARATUS INCLUDING FLEXIBLE SUBSTRATE HAVING INSULATION LAYER WITH AN INCLINED TOP SURFACE
Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejections are hereby withdrawn in view of applicant’s claim amendments filed 12/02/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 9-10, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2014/0312319 to Kim (from hereinafter Kim, prior art of record).
Regarding Claim 1, Kim teaches a display substrate (e.g. Figs. 2-5; see Fig. 5 reproduced below for convenience), comprising:
a flexible substrate (e.g. 10; see ¶ [0034-36]) and a driving structure layer (e.g. 53/54; see ¶ [0039-40]) arranged on the flexible substrate (10), and a first insulating layer e.g. 55; see ¶ [0042, 51, 60, & 68-69]) arranged on the driving structure layer (53/54),
wherein an Organic Light-Emitting Diode (OLED) pixel (e.g. 40; see ¶ [0034-37, 42-43, & 49]) is arranged on the first insulating layer (55), the driving structure layer (53/54) comprises an active layer (e.g. 21; see ¶ [0038-39]) arranged on the flexible substrate (10), a second insulating layer (e.g. 53; see ¶ [0039-40]) arranged on the active layer (21), a gate electrode (e.g. 22; see ¶ [0038-40]) arranged on the second insulating layer (53), a third insulating layer (e.g. 54; see ¶ [0039-40]) arranged on the gate electrode (22), and a source electrode (e.g. 23; see ¶ [0038-40]) and a drain electrode (e.g. 24; see ¶ [0038-40]) arranged on the third insulating layer (54);
wherein the display substrate further comprises a buffer layer (e.g. 51; see ¶ [0036]) arranged on the flexible substrate (10), the driving structure layer (53/54) is arranged on the buffer layer (51), and
wherein a whole surface of the second insulating layer (e.g. the whole inclined top surface of 53 adjacent drain 213, as distinctly illustrated in Fig. 5 below; furthermore, because the orientation of the whole inclined top surface of 53 is geometrically distinct from the adjacent flat or horizontal top surfaces of 53, the identified inclined top surface of 53 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10); or
a whole surface of the third insulating layer (e.g. the whole inclined top surface of 54 adjacent drain electrodes 24, as distinctly illustrated in Fig. 5 below; furthermore, because the orientation of the whole inclined top surface of 54 is geometrically distinct from the adjacent flat or horizontal top surfaces of 54, the identified inclined top surface of 54 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10); or a whole surface of the buffer layer facing the OLED pixel is an inclined surface with respect to the flexible substrate.

    PNG
    media_image1.png
    421
    768
    media_image1.png
    Greyscale


Regarding Claim 3, Kim teaches the display substrate according to claim 1, wherein the OLED pixel (40) comprises a first electrode (e.g. 41; see ¶ [0043-48]) arranged on the first insulating layer (55).

Regarding Claim 4, Kim teaches the display substrate according to claim 3, wherein material of the first insulating layer (55) is an organic material (see “organic insulator”; ¶ [0042]).
Regarding Claim 6, Kim teaches the display substrate according to claim 2, wherein the OLED pixel (40) comprises a first electrode (41) arranged on the first insulating layer (55).

Regarding Claim 7 Kim teaches the display substrate according to claim 6, wherein the material of the first insulating layer (55) is an organic material (see “organic insulator”; ¶ [0042]).

Regarding Claim 9, Kim teaches the display substrate according to claim 1, wherein the first insulating layer (55) comprises a first electrode (41), and a surface (e.g. top of 41) of the first electrode (41) facing the OLED pixel (40) is an inclined surface (e.g. same as layer 55) with respect to the flexible substrate (10).

Regarding Claim 10, Kim teaches the display substrate according to claim 2, wherein the first insulating layer (55) comprises a first electrode (41), and a surface (e.g. top of 41) of the first electrode (41) facing the OLED pixel (40) is an inclined surface (e.g. same as layer 55) with respect to the flexible substrate (10).

Regarding Claim 18, Kim teaches a display apparatus (e.g. Figs. 2-5; see Fig. 5 reproduced above), comprising a display substrate, wherein
the display substrate comprises
a flexible substrate (10) and a driving structure layer (53/54) arranged on the flexible substrate (10), and a first insulating layer (55) arranged on the driving structure layer (53/54),
wherein an Organic Light-Emitting Diode (OLED) pixel (40) is arranged on the first insulating layer (55), the driving structure layer (53/54) comprises an active layer (21) arranged on the flexible substrate (10), a second insulating layer (53) arranged on the active layer (21), a gate electrode (22) arranged on the second insulating layer (53), a third insulating layer (54) arranged on the gate electrode (22), and a source electrode (23) and a drain electrode (24) arranged on the third insulating layer (54);
wherein a whole surface of the second insulating layer (e.g. the whole inclined top surface of 53 adjacent drain 213, as distinctly illustrated in Fig. 5 above; furthermore, because the orientation of the inclined top surface of 53 is geometrically distinct from the adjacent flat or horizontal top surfaces of 53, the identified inclined top surface of 53 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10); or
a whole surface of the third insulating layer (e.g. the whole inclined top surface of 54 adjacent drain electrodes 24, as distinctly illustrated in Fig. 5 above; furthermore, because the orientation of the inclined top surface of 54 is geometrically distinct from the adjacent flat or horizontal top surfaces of 54, the identified inclined top surface of 54 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10);
or a whole surface of the buffer layer facing the OLED pixel is an inclined surface with respect to the flexible substrate.

Regarding Claim 20, Kim teaches the display apparatus (e.g. Figs. 3-8) according to claim 18, wherein the OLED pixel (40) comprises a first electrode (41) arranged on a first insulating layer (55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pre-Grant Pub. 2015/0001477 to Namkung (from hereinafter Namkung, prior art of record).
Regarding similar Claims 2 and 19, Kim teaches the display substrate according to claim 1 and the display apparatus according to claim 18, wherein a surface of the first insulating layer (55) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10).
Kim may not explicitly teach that an angle between a surface of the first insulating layer (55) facing the OLED pixel (40) and the flexible substrate (10) is 5 degrees to 10 degrees.
Namkung does teach a similar display substrate (Figs. 3-8) wherein an angle (θ) between a surface of an analogous first insulating layer (180) facing an OLED pixel (A2/70) and a flexible substrate (110) is 5 degrees to 10 degrees (see ¶ [0060] teaching “the inclination angle θ may be between 5º and 70º… [but] it should be understood that various inclination angles may be possible”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to adjust the inclination angle of Son to satisfy the claimed range, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of OLED inclination by routine experimentation to predictably enhance display viewing angles (see Namkung ¶ [0060]). (See also MPEP § 2144.05).  Furthermore, Namkung demonstrates that this claimed range of OLED inclination angles is an art-recognized equivalent configuration used for the same purpose of optimizing viewing angles of an OLED display substrate (see MPEP § 2144.06).

Regarding Claim 17, Kim teaches a method for preparing a display substrate panel, comprising:
forming a buffer layer (e.g. 51; see ¶ [0036]) on a flexible substrate (10);
forming a driving structure layer (53/54; e.g. T1/T2) on the buffer layer (51)
forming a first insulating film (55) on the driving structure layer (53/54) (e.g. T1/T2); and
forming the OLED pixel (40) on the first insulating layer (55) ,
wherein the driving structure layer (53/54) comprises an active layer (21) arranged on the flexible substrate (10), a second insulating layer (53) arranged on the active layer (21), a gate electrode (22) arranged on the second insulating layer (53), a third insulating layer (54) arranged on the gate electrode (22), and a source electrode (23) and a drain electrode (24) arranged on the third insulating layer (54);
wherein a whole surface of the second insulating layer (e.g. the whole inclined top surface of 53 adjacent drain 213, as distinctly illustrated in Fig. 5 above; furthermore, because the orientation of the inclined top surface of 53 is geometrically distinct from the adjacent flat or horizontal top surfaces of 53, the identified inclined top surface of 53 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10); or
a whole surface of the third insulating layer (e.g. the whole inclined top surface of 54 adjacent drain electrodes 24, as distinctly illustrated in Fig. 5 above; furthermore, because the orientation of the inclined top surface of 54 is geometrically distinct from the adjacent flat or horizontal top surfaces of 54, the identified inclined top surface of 54 reasonably constitutes a “whole” surface; thus Kim anticipates this limitation) facing the OLED pixel (40) is an inclined surface with respect to the flexible substrate (10);
or a whole surface of the buffer layer facing the OLED pixel is an inclined surface with respect to the flexible substrate.

Kim may not explicitly teach exposing and developing the first insulating film by adopting a gray tone mask plate to form the first insulating layer (55).
Namkung does teach a method for preparing a similar display substrate (Figs. 3-8) comprising exposing and developing a first insulating film by adopting a gray tone mask plate to form a first insulating layer (180; see ¶ [0078] teaching that “the protective layer 180 is formed with the inclination groove 182 having inclination angle θ by photolithography using a gradual half tone mask part of the fifth mask”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the first insulating layer (55) by exposing and developing using a gray tone mask, because it has been held that applying a known technique (e.g. developing using gray tone mask) to a known device (e.g. OLED display insulating layers) ready for improvement to yield predictable results (e.g. patterning insulating layers to have inclined surfaces) meets the basic requirements for a prima facie case of obviousness.  See MPEP § 2143.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pre-Grant Pub. 2019/0165052 to Son et al. (from hereinafter Son, prior art of record).
Regarding Claim 5, Kim teaches the display substrate according to claim 3.
Kim may not explicitly teach that a thickness of the thickest position of the first insulating layer (55) is 2.5 µm to 3.5 µm, and a thickness of the thinnest position of the first insulating layer (55) is 0.8 µm to 1.5 µm.
Son does teach a similar display substrate (Figs. 19-21) comprising analogous insulating layers (e.g. PLL, DIL) which may be optimized for the explicit purpose of enhancing microcavity resonance (see ¶ [0127]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to adjust the first insulating layer thickness (55) of Kim to satisfy the claimed range, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of OLED inclination by routine experimentation to predictably enhance microcavity resonance (see Son ¶ [0127]). (See also MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 17, & 18 have been considered but are moot in view of the new grounds of rejection detailed above, as necessitated by applicant’s claim amendments filed 12/02/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892